Lacy, J.,
dissenting, said:
I do not concur in the opinion of the majority just read, either in the statement of the facts of the case as there stated, or in the result arrived at.
The record shows in this case, page 13, that when the report of the special commissioners was made to the court, reporting the sale of the lands ordered to he sold, the report was signed by one commissioner, styling himself “ acting special commissioner,” and two others, and immediately following on the same piece of. paper the following:
“Tour commissioners further report, that as announced on the day of sale, and before the property was offered, there was reserved to the land, which was afterwards sold to and bought by S. P. Shirley, a right of way over the lands sold to and bought by John E. Rice on the east side of the Talley turnpike, beginning on said pike at the west corner of a ten-acre lot sold to Charles B. Rice at a gate, and running and extending thence by the side of the said lot of land sold to C. B. Rice, and a continued course to the lands sold S. P. Shirley as aforesaid, it being the same road used by Dr. J. W. Rice, deceased,” and signed by the same special commissioner, who had in the said report styled himself acting special commissioner.
*447The report of the special commissioners was-confirmed, and the sales perfected, the court referring to the report as the report of “ G. E. Calvert, E. E. Stickley (who had signed as acting special commissioner), and others.”
When the deed was made to John E. Rice for his piece of land, no mention (by mistake; is made of this right of way, which had been used by the former owner, and which was reserved at the sale to him for the benefit of the purchaser, Shirley. I say it was omitted “ by mistake,” because the same special commissioner who made the sale, and who signed the report as acting special commissioner, and signed the report of the right of way, made the deed in question.
The said John E. Rice then denying the use of this right of way, the purchaser, Shirley, filed his petition in the cause asking to correct this mistake in the deed which Rice had taken advantage of. The court refused to allow the petition to be filed to correct this mistake, for the very illogical reason that the mistake had been cured; that is, to quote the language of the decree, “so far as it seeks to establish the right of S. Shirley to a way over the lands of Gideon Koiner, the same is not permitted to be filed, because the court is of opinion that the deed from Stickley, special commissioner, is conclusive of that matter. And the court doth recommit this cause, so far as the subject of the abatement of purchase money is concerned, to a master commissioner of this court, to take testimony and ascertain and report the value of the right of way, &c., and by what amount, if any, the purchase money above mentioned should be abated,” &c. The petitioner had prayed that if the right of way was denied him he might have compensation. But the purchaser of this land, wanting the right of way, which it is conceded he bought, and not alternative compensation, filed a bill or petition to rehear this decree, and correcting his first petition in so far as it asked for the alternative compensation, if the right of way should be denied him, prayed now for the right of way which, it is not denied, he bought, this petition was rejected alto*448gether, and he appealed. I say it is conceded by the decree of the court that he had bought this right of way, when an order is made to ascertain its value in money to he abated from his purchase money. For if he had not bought it, why compensate him for the loss of it?
It is needless and of no force to say, this right of way is no where mentioned in the decree of sale, in the deed to the purchaser, in the advertisement of the sale, and here and there by long enumeration of parts of the record. If the right of way was actually bought by him along with his land; if proclamation was made by the selling auctioneer and the acting special commissioner, and it was sold to him and reserved out of the land sold to Rice and by him to Koiner, reported to and confirmed by the court; if it is his by virtue of his purchase, but he has been deprived of it by a mistake, which is too clear to he denied, then that mistake ought to he corrected and his right of way should he established, or he should be released altogether from his purchase; and that the deed to Rice or Koiner is not conclusive of any right of Shirley, which has been taken from him without his consent. In any view of the matter, if his claim is not conceded, he should at least he allowed an opportunity to prove it. And I am of opinion that the decree complained of should he reversed and annulled, and the cause remanded to the circuit court to grant the relief prayed for.
Fauntleroy, J., concurred in the opinion of Lacy, J.
Decree affirmed.